DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020, 11/25/2020, 12/23/2020, 01/08/2021, 03/24/2021, 04/14/2021, and 09/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 40 of U.S. Patent No. 10,892,996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Regarding claim 1, by interpreting the feature of “detecting an event” as “detecting an end point,” the feature of “broadcasting the first delay value during a first advertising session” as “transmitting the first delay value during a first time period,” and the feature of “determining whether the electronic device is to respond to the audio input during a second advertising session” as “determining whether the electronic device is to respond to the audio input during a second time period,” claim 1 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 1 of the instant application.

	Regarding claim 2, by interpreting the feature of “determining, based on at least the first delay value, a time associated with the second advertising session” as “determining, based on at least the first delay value, a start time and a stop time for the second time period,” claim 2 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 2 of the instant application.

	Regarding claim 3, by interpreting the same features as listed for claim 2 above, claim 3 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 3 of the instant application.

	Regarding claim 4, by interpreting the same features as listed for claim 1 above, claim 4 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 4 of the instant application.

	Regarding claim 5, by interpreting the same features as listed for claim 1 above, claim 5 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 5 of the instant application.

	Regarding claim 6, by interpreting the same features as listed for claim 1 above, claim 6 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 6 of the instant application.

	Regarding claim 7, by interpreting the same features as listed for claim 1 above, claim 7 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 7 of the instant application.

	Regarding claim 8, by interpreting the same features as listed for claim 1 above, claim 8 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 8 of the instant application.

	Regarding claim 9, by interpreting the same features as listed for claim 1 above, claim 9 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 9 of the instant application.

	Regarding claim 10, by interpreting the same features as listed for claim 1 above, claim 10 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 10 of the instant application.

	Regarding claim 11, by interpreting the same features as listed for claim 1 above, claim 11 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 11 of the instant application.

	Regarding claim 12, by interpreting the same features as listed for claim 1 above, claim 12 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 12 of the instant application.

	Regarding claim 13, by interpreting the same features as listed for claim 1 above, claim 13 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 13 of the instant application.

	Regarding claim 14, by interpreting the same features as listed for claim 1 above, claim 14 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 14 of the instant application.

	Regarding claim 15, by interpreting the same features as listed for claim 1 above, claim 15 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 15 of the instant application.

	Regarding claim 16, by interpreting the same features as listed for claim 1 above, claim 16 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 16 of the instant application.

	Regarding claim 17, by interpreting the same features as listed for claim 1 above, claim 17 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 17 of the instant application.

	Regarding claim 18, by interpreting the same features as listed for claim 1 above, claim 18 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 18 of the instant application.

	Regarding claim 19, by interpreting the same features as listed for claim 1 above, claim 19 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 19 of the instant application.

	Regarding claim 20, by interpreting the same features as listed for claim 1 above, claim 20 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 20 of the instant application.

	Regarding claim 21, by interpreting the same features as listed for claim 1 above, claim 21 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 21 of the instant application.

	Regarding claim 22, by interpreting the same features as listed for claim 1 above, claim 40 of U.S. Patent No. 10,892,996 B2 is substantially directed to the same invention as claim 22 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Braho et al. (US 7,865,362 B2) discloses speech recognition and an acceptance threshold for recognizing speech.
	Grima (US 2019/0295540 A1) discloses voice trigger validation based on a threshold delay between a voice trigger event and the start of a speech event.
	Naik et al. (US 11,132,172 B1) discloses automatic speech recognition and synchronizing audio data streams to reduce latency.
	Yoshioka et al. (US 10,743,107 B1) discloses synchronizing audio signals from devices with latency differences.
	Pasko (US 2019/0311720 A1) discloses synchronizing time outputs of devices to control differences in speech capture latency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461